Appeal by the defendant from a judgment of the County Court, Westchester County (Leavitt, J.), rendered October 17, 1994, convicting him of criminal possession of a weapon in the third degree (two counts) and criminal mischief in the fourth degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress a gun and his statements to the police.
Ordered that the judgment is affirmed.
The search of the premises was pursuant to the consent of the legal representative of the owner. That consent was an independent act of free will, sufficiently attenuated from the *575taint of any prior allegedly illegal conduct (see, People v Borges, 69 NY2d 1031). Accordingly, seizure of the gun was proper.
The defendant’s remaining contentions are without merit (see, People v Huffman, 61 NY2d 795). Rosenblatt, J. P., Miller, Pizzuto and Goldstein, JJ., concur.